Mr. Justice Dickey delivered the opinion of the Court: It is insisted that the circuit court erred in overruling the motion to quash the indictment, and this upon the ground that the grand jury were not properly constituted. The record does show that a motion to quash was made and overruled, and that certain affidavits were read upon the hearing of the motion. The record, however, does not show that these affidavits were all the proofs heard on the motion, nor is it anywhere shown that any exception was taken to the ruling of the court in refusing to quash the indictment. Plaintiff in error can not raise the question upon this record, even as amended. There were four counts in the indictment. The verdict finds plaintiff in error guilty on one count, but is silent as to the other counts. This, by operation of law, is equivalent to a verdict of not guilty as to the other three counts. This record would be a complete protection for the .plaintiff in error against any subsequent prosecution for any of the offenses charged in any of these counts. It was error to render judgment designating the jail of another county as the place of imprisonment of plaintiff in error. For this error the judgment must be reversed, and the cause remanded for a proper judgment upon the verdict. Judgment reversed.